Case 1:21-mj-00225-JCN
       Case 1:08-cr-10076-RWZ
                         Document
                               Document
                                  1-1 Filed
                                          4009/07/21
                                              Filed 08/07/09
                                                       Page 1 Page
                                                              of 10 1 PageID
                                                                      of 10 #: 10
Case 1:21-mj-00225-JCN
       Case 1:08-cr-10076-RWZ
                         Document
                               Document
                                  1-1 Filed
                                          4009/07/21
                                              Filed 08/07/09
                                                       Page 2 Page
                                                              of 10 2 PageID
                                                                      of 10 #: 11
Case 1:21-mj-00225-JCN
       Case 1:08-cr-10076-RWZ
                         Document
                               Document
                                  1-1 Filed
                                          4009/07/21
                                              Filed 08/07/09
                                                       Page 3 Page
                                                              of 10 3 PageID
                                                                      of 10 #: 12
Case 1:21-mj-00225-JCN
       Case 1:08-cr-10076-RWZ
                         Document
                               Document
                                  1-1 Filed
                                          4009/07/21
                                              Filed 08/07/09
                                                       Page 4 Page
                                                              of 10 4 PageID
                                                                      of 10 #: 13
Case 1:21-mj-00225-JCN
       Case 1:08-cr-10076-RWZ
                         Document
                               Document
                                  1-1 Filed
                                          4009/07/21
                                              Filed 08/07/09
                                                       Page 5 Page
                                                              of 10 5 PageID
                                                                      of 10 #: 14
Case 1:21-mj-00225-JCN
       Case 1:08-cr-10076-RWZ
                         Document
                               Document
                                  1-1 Filed
                                          4009/07/21
                                              Filed 08/07/09
                                                       Page 6 Page
                                                              of 10 6 PageID
                                                                      of 10 #: 15
Case 1:21-mj-00225-JCN
       Case 1:08-cr-10076-RWZ
                         Document
                               Document
                                  1-1 Filed
                                          4009/07/21
                                              Filed 08/07/09
                                                       Page 7 Page
                                                              of 10 7 PageID
                                                                      of 10 #: 16
Case 1:21-mj-00225-JCN
       Case 1:08-cr-10076-RWZ
                         Document
                               Document
                                  1-1 Filed
                                          4009/07/21
                                              Filed 08/07/09
                                                       Page 8 Page
                                                              of 10 8 PageID
                                                                      of 10 #: 17
Case 1:21-mj-00225-JCN
       Case 1:08-cr-10076-RWZ
                         Document
                               Document
                                  1-1 Filed
                                          4009/07/21
                                              Filed 08/07/09
                                                       Page 9 Page
                                                              of 10 9 PageID
                                                                      of 10 #: 18
Case 1:21-mj-00225-JCN
       Case 1:08-cr-10076-RWZ
                         Document
                               Document
                                  1-1 Filed
                                          4009/07/21
                                              Filed 08/07/09
                                                       Page 10Page
                                                               of 1010 PageID
                                                                       of 10 #: 19
